Case 2:15-cv-00094-DAK-DBP Document 259 Filed 08/12/20 PageID.3338 Page 1 of 3




 Rod N. Andreason, (Bar No. 8853)                       Bijan Amini (NY #1989052),
 KIRTON | MCCONKIE                                      Admitted Pro Hac Vice
 400 Kirton McConkie Building                           Avery Samet (NY #4345965)
 50 East South Temple, Suite 400                        Admitted Pro Hac Vice
 P.O. Box 45120                                         AMINI LLC
 Salt Lake City, UT 84145-0120                          131 West 35th Street, 12th Floor
 Telephone: (801) 328-3600                              New York, New York 10001
 Email: randreason@kmclaw.com                           Telephone: (212) 490-4700
                                                        Fax: (212) 490-4208
                                                        Email: bamini@aminillc.com
                                                               asamet@aminillc.com


 Attorneys for Counterclaim Defendants Mrs. Fields Franchising, LLC and Mrs. Fields Famous
 Brands, LLC

______________________________________
                         IN THE UNITED STATES DISTRICT COURT
                          DISTRICT OF UTAH, CENTRAL DIVISION

 MRS. FIELDS FRANCHISING, LLC,                 MFF’S RESPONSE TO AFFIDAVIT
 a Delaware limited liability company,        OF BRIAN M. ROTHSCHILD OF FEES
                                                 AND EXPENSES INCURRED IN
      Plaintiff and Counterclaim Defendant,    BRINGING MFGPC’S MOTION TO
                                                   COMPEL RESPONSES TO
 v.                                                DISCOVERY REQUESTS

 MFGPC, INC.,
 a California corporation,
                                               Case No. 2:15-cv-00094-DAK-DBP
      Defendant and Counterclaimant,
                                               Judge Dale A. Kimball
 and
                                               Magistrate Judge Dustin B. Pead
 MRS. FIELDS FAMOUS BRANDS, LLC,
 a Delaware limited liability company, dba
 Famous       Brands     International; and
 PERFECT SNAX PRIME LLC, a Delaware
 limited liability company,

                Counterclaim Defendants.
Case 2:15-cv-00094-DAK-DBP Document 259 Filed 08/12/20 PageID.3339 Page 2 of 3




        Counterclaim Defendants (“Mrs. Fields”) hereby submit this Response to the Affidavit

 of Brian M. Rothschild of Fees and Expenses Incurred in Bringing MFGPC’s Motion to Compel

 Responses to Discovery Requests, Dkt. 258 (“Affidavit”).

                                            RESPONSE

        Mrs. Fields believes that the hourly rate for attorney fees sought in the Affidavit is

 excessive and not fair, reasonable, or commensurate with the experience of the attorney who

 worked in this matter in accordance with standard local rates, nor does the affiant so testify

 (despite such testimony comprising part of the standard practice for such affidavits in this

 jurisdiction). However, due to the relatively small amount of attorney fees involved in this

 particular discovery dispute, Mrs. Fields is not formally objecting to that hourly rate in reference

 to the Affidavit. Nevertheless, Mrs. Fields reserves the right to make such an objection in

 response to any future requests for attorney fees by MFGPC, Inc. in this matter.

        DATED this 12th day of August, 2020
                                          KIRTON | MCCONKIE


                                               By:     /s/ Rod N. Andreason_________________
                                                       Rod N. Andreason
                                                       Attorneys for Mrs. Fields Franchising, LLC
                                                       and Mrs. Fields Famous Brands LLC

                                                       Bijan Amini, Esq. (Admitted Pro Hac Vice)
                                                       Avery Samet, Esq. (Admitted Pro Hac Vice)
Case 2:15-cv-00094-DAK-DBP Document 259 Filed 08/12/20 PageID.3340 Page 3 of 3




                               CERTIFICATE OF SERVICE

        I hereby certify that on this 12th day of August, 2020, a true and correct copy of the

 foregoing MFF’S RESPONSE TO AFFIDAVIT OF BRIAN M. ROTHSCHILD OF FEES

 AND EXPENSES INCURRED IN BRINGING MFGPC’S MOTION TO COMPEL

 RESPONSES TO DISCOVERY REQUESTS was served on the following in the manner

 indicated below:


 Brian M. Rothschild                               [ ] U.S. Mail, Postage Prepaid
 Parsons Behle & Latimer                           [ ] Hand Delivered
 201 South Main Street, Suite 1800                 [ ] Overnight Mail
 Salt Lake City, UT 8411                           [ ] Facsimile
 brothschild@parsonsbehle.com                      [ X] E-mail/ECF



                                             /s/Meggan Day




                                                                                    4842-3991-9047
